Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Schwartz (US 10412785) is the closet prior art of record regard to the instant invention of claim 1. However, Schwartz does not teach: “a grip having an elongate base, where the grip releasably attaches to the bottom surface of the body via the elongate base, and wherein a releasable attachment between the elongate base and the body”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-8 are dependent on claim 1 and are therefore allowable.
With regard to claim 16, Schwartz (US 10412785) is the closet prior art of record regard to the instant invention of claim 16. However, Schwartz does not teach: “wherein the second end attaches to the body using a clip that presses into a slot on the body; and wherein the body includes a magnet that cooperates with the material of the clip to secure the clip in a closed position”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 16. These limitations, in combination with the remaining limitations of claim 16, are neither taught nor suggested by the prior art of record, therefore claim 16 is allowable.
	Claims 17; and 20 are dependent on claim 16 and are therefore allowable.
With regard to claim 21, Schwartz (US 10412785) is the closet prior art of record regard to the instant invention of claim 21. However, Schwartz does not teach: “an elongate recess disposed into the bottom surface, the elongate recess including opposing lateral grooves that extend from long sides of the elongate recess into the body; a grip having an elongate base, wherein lateral edges of opposing long sides of the elongate base are accommodated by the opposing lateral grooves to releasably attach the grip to the body”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 21. These limitations, in combination with the remaining limitations of claim 21, are neither taught nor suggested by the prior art of record, therefore claim 21 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831